Case 2:20-cv-07873-DSF-E Document 31 Filed 01/28/21 Page 1 of 1 Page ID #:107




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 BRIAN WHITAKER                        CASE NO.
                                       2:20−cv−07873−DSF−E
              Plaintiff(s),
       v.                    Order to Show Cause re
 BROADWAY JEWELRY MART, LLC, Dismissal for Lack of
 et al.                      Prosecution

             Defendant(s).




      Generally, defendants must answer the complaint within 21 days after
    service or 60 days if the defendant is the United States. Fed. R. Civ. P.
    12(a)(1).
       In this case, Broadway Jewelry Mart, LLC failed to plead or otherwise
    defend within the relevant time. The Court orders plaintiff to show cause in
    writing on or before February 11, 2021 why the claims against the
    non-appearing defendant(s) should not be dismissed for lack of prosecution.
     Failure to respond to this Order may result in sanctions, including dismissal
    for failure to prosecute.

      IT IS SO ORDERED.

 Date: January 28, 2021                     /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
